Citation Nr: 0335540	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a chronic low back 
disorder.

2.	Entitlement to service connection for the residuals of a 
left wrist fracture.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim of entitlement to 
service connection for chronic low back pain and the 
residuals of a left wrist fracture, and which found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
infectious hepatitis.

An October 2002 Board decision was vacated and remanded by a 
February 2003 United States Court of Appeals for Veterans 
Claims (Court) decision.  As such, these claims now return 
before the Board.


REMAND

The veteran and his representative contend that service 
connection is warranted for a chronic low back disorder, the 
residuals of a left wrist fracture, and infectious hepatitis.  
The veteran's service medical records contain virtually no 
mention of any back problems in service.  The veteran only 
reported back pain once in service, in April 1970, and that 
back pain appeared to be related to a urinary tract 
infection. The veteran had no other complaints of any back 
problems during service, and his separation examination was 
completely negative for any back problems.  

Further, the veteran's induction examination noted a history 
of a fracture of the veteran's left wrist, approximately 4 
years prior to his induction, with no residuals.  While the 
veteran's service medical records show numerous instances of 
treatment during service for a right wrist fracture, for 
which the veteran is service connected, his records do not 
show any treatment for, or complaints of, any left wrist 
condition. The veteran's separation examination does not 
indicate that the veteran had symptoms at that time of any 
left wrist problem.  

Finally, the Board notes that the evidence of record does 
indicate that the veteran had infectious hepatitis, however, 
this manifested itself more than 43 days following his 
discharge from service.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case the Court, through a Joint Motion of the 
parties, concluded that it did not appear that the veteran 
has been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  
Upon remand, the RO should ensure that the veteran has 
received all required notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, these issues are hereby REMANDED for the 
following development:

1.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
See Quartuccio, supra.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.  The 
RO must also ensure that all notice 
obligations under Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), and other 
applicable legal criteria, are complied 
with and satisfied.

2.	After completion of the above requested 
development, if additional evidence or 
argument is added to the record, and in 
view of any other development deemed 
warranted by the record, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of any evidence associated with the claims 
file since the last statement or 
supplemental statement of the case.  
Thereafter, if the benefits sought are not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




